

116 HRES 941 IH: Recognizing the historical significance and the heroic struggles and sacrifices of the Vietnamese people who fled their war-torn country by boat and other means in search of freedom and democracy.
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 941IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Correa (for himself, Mr. Lowenthal, Ms. Lofgren, and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the historical significance and the heroic struggles and sacrifices of the Vietnamese people who fled their war-torn country by boat and other means in search of freedom and democracy.Whereas, after the Fall of Saigon in 1975 marked the end to the Vietnam war, many Vietnamese civilians were stripped from their basic human freedoms, such as freedom of speech, freedom of press, and freedom of religion, and even faced relentless discrimination in their own homeland;Whereas many Vietnamese civilians feared the possible reality of reeducation camps where conditions were life-threatening and torturous; meanwhile, farmlands, personal possessions, and private commerce were all eradicated and regulated under the new Vietnamese regime;Whereas, following the end of the Vietnam war, from 1975 to 1992, approximately 1,200,000 Vietnamese refugees fled their country by boat or ship seeking a better future because of the bleakness of their reality;Whereas while 900,000 Vietnamese refugees made it safely to shore, about 300,000 refugees were lost at sea;Whereas, as Vietnamese refugees took the opportunity to flee by boat, all faced daunting fears and unforeseeable challenges such as starvation, dehydration, illness, drowning, kidnapping and killings by pirates, overcrowded boats, unpredictable weather, or simply failure to reach shore;Whereas while thousands of Vietnamese refugees found shelter at refugee camps within those Southeast Asian countries, a great majority of people fleeing by boat were resettled in developed countries, such as the United States, Canada, Italy, France, West Germany, the United Kingdom, and Australia, to begin their new lives;Whereas approximately 800,000 Vietnamese refugees who fled persecution resettled in the United States;Whereas an estimated 1,700,000 Vietnamese Americans currently reside in the United States, making the United States home to the largest number of individuals of Vietnamese descent outside of Vietnam;Whereas Vietnamese Americans are the fourth-largest Asian-American population in the United States;Whereas first- and second-generation Vietnamese Americans have overcome tremendous socioeconomic challenges, including discrimination, language and cultural barriers, and poverty, to emerge as significant contributors to American society; andWhereas Vietnamese Americans contribute to American society through their work in business, education, science and technology, engineering, mathematics, literature and the arts, gastronomy, the Armed Forces, and public service at every level of government: Now, therefore, be itThat it is the sense of the House of Representatives to recognize the hardships, sacrifice, and heroism of the Vietnamese refugees who fled their country by boat and other means 45 years ago, since April 30, 1975, and to applaud their accomplishments and significant contributions to the United States since their resettlement.